Citation Nr: 1618525	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-25 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to a disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), on appeal from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and GT




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active service from August 1965 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating actions of March 2009 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO), located in Waco, Texas.  Subsequent to the perfection of his appeal, the appellant and his wife provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) in May 2012 at the RO.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The Board notes that when the claim originally came before the Board, the issues that were on appeal included the following:

1.  Entitlement to service connection for bilateral hearing loss. 
2.  Entitlement to service connection for tinnitus. 
3.  Entitlement to service connection for seborrheic dermatitis in the groin area. 
4.  Entitlement to service connection for a right knee disability.   
5.  Entitlement to service connection for a right shoulder disability.  
 6.  Entitlement to a disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), on appeal from an initial grant of service connection.

The Board, in May 2014, issued a Decision/Remand.  In that action, the Board granted service connection for bilateral hearing loss, tinnitus, and seborrheic dermatitis.  The remaining three issues were remanded to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional medical information including examinations of the appellant concerning all three disorders.  Following an examination of the right shoulder in September 2014, service connection was granted by the AOJ for a right shoulder disorder.  The remaining two issues were denied and the claim has since been returned to the Board for review.  

Regrettably, the issue of entitlement to service connection for a right knee disability must be returned to the AOJ so that additional development with respect to this issue may occur.  The appellant need not take any action until contacted by the AOJ. 


FINDINGS OF FACT

The appellant's service-connected PTSD is manifested by nightmares, sleeplessness, and occasional irritability/anxiety, and Global Assessment of Functioning (GAF) scores ranging from 61 to 65.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

This claim arises out of the appellant's submission for an increased disability rating within one year of the original grant of service connection.  In other words, the appellant was initially assigned a 30 percent rating for his PTSD in March 2009 and the appellant then expressed disagreement with that award.  Where the underlying claim for service connection has been granted and there is disagreement as to downstream questions (such as the effective date or the rating assigned), the claim has been substantiated and there is no prejudice due to inadequate (or no) notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Once the underlying service connection claim is granted there is no duty to provide notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has fulfilled its duty to assist the appellant in obtaining evidence.  VA obtained the appellant's service treatment records and post-service medical treatment records.  Moreover, he has not identified any additional, outstanding records necessary to decide his pending appeal concerning his psychiatric disorder that have not been requested or obtained.  Given the foregoing, the Board finds that VA has met its duty to assist in this regard.

Also, in May 2012, the appellant was afforded the opportunity to testify before the Board.  During that hearing, the appellant described the symptoms and manifestations he was experiencing as a result of his service-connected psychiatric disorder.  He further noted how the symptoms and manifestations affected his daily activities.  The Board is not aware, and the appellant (or his accredited representative) has not suggested the existence of, any additional pertinent evidence not yet received.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that the appellant most recently underwent a psychiatric examination in September 2014.   The results of that examination have been included in the claims folder for review.  The most recent report indicated that the examiner was able to review of the available medical treatment records, interview and examine the appellant, and provide the results of the examination.  Therefore, this report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

The agency of original jurisdiction obtained updated medical records and provided a current examination.  Thereafter, a Supplemental Statement of the Case was issued.  The agency of original jurisdiction substantially complied with the mandates of the Board's May 2014 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds that there is no additional evidence that would be reasonably likely to substantiate the claim. 

Laws, Regulations, and Rating Criteria (PTSD)

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the appellant is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology. Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for an appellant to have separate and distinct manifestations from the same injury (or disability) that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses). 

The appellant's PTSD has been rated pursuant to 38 C.F.R. Part 4, Diagnostic Code 9411 (2015).  The regulations at 38 C.F.R. § 4.130 (2015) establish a general rating formula for mental disorders.  The formula assesses disability according to the manifestation of particular symptoms, providing objective criteria for assigning a disability evaluation.  A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

To be awarded a 50 percent disability rating, there must be occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in the ability to establish and maintain effective work and social relationships. 

A 70 percent disability rating will be assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

And, finally for a 100 percent rating to be assigned, there must be total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of the Veteran's close relatives, own occupation, or own name. 

In determining whether an increased evaluation is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The medical evidence shows the assignment of various GAF (Global Assessment of Functioning) scores, ranging from a 60 to 65.  A GAF score of 61 to 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF Score of 51 to 60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Upon reviewing the record, it is the conclusion of the Board that the evidence does not support an evaluation in excess of 30 percent for PTSD.  Taking the two psychiatric examinations conducted in 2011 and 2014, along with the relatively small amount of the actual psychiatric treatment records, the Board notes that the appellant's symptoms have remained constant.  Although he has suffered from anxiety, restlessness, nightmares, and sleeplessness, the record does not reflect frequent bouts of panic attacks, short and long term memory lapses, impaired judgment, incoherent and unclear thought processes, or irrational behavior.  Moreover, he has actually admitted that he was more concerned with assisting with the care of his wife than actually obtaining (or needing) treatment for his PTSD.  Additionally, he has never been diagnosed as suffering from moderately severe or serious symptoms as the result of his PTSD. 

With respect to any industrial impairment from which the appellant may experience, the medical evidence is conclusive.  The appellant was employed by the US Postal Service until he retired in 2009.  During his testimony before the Board and also in his statements to the VA, he never indicated that his employment was affected by his psychiatric disability.  Moreover, no medical evidence has been presented that insinuates that the appellant was or would be unable to work as a result of his psychiatric disability.  Also, the appellant has admitted that he is not isolated, he has some, if not many, friends, and there is no suggestion from the record that the appellant is unable to function with others in social and industrial circumstances. 

Thus, it is the conclusion of the Board that the current 30 percent disability rating for PTSD is appropriate, and that a disability is excess of 30 percent is not warranted.  38 C.F.R. § 4.7 (2015).  He does not exhibit occupational and social impairment with a reduction in work efficiency or with an inability to perform daily tasks.  He does not suffer from memory loss, panic attacks, hallucinations, or impaired judgment.  Additionally, there is no evidence indicating that the appellant has difficulty with establishing and maintaining social relationships.  The evidence just does not show that the criteria for a disability rating in excess of 30 percent have been met. 

In evaluating this disability, the Board reviewed the nature of the original disability and considered whether the appellant was entitled to a "staged" rating for his PTSD, as prescribed by the Court in Fenderson, supra.  Yet, the Board finds that at no time during the pendency of the appeal has the evidence been in equipoise such as to warrant an initial disability rating in excess of 30 percent for the appellant's service-connected PTSD. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there was no approximate balance of positive and negative evidence of record, reasonable doubt could not be resolved in the appellant's favor.  Hence, the claim is denied.

Extraschedular Evaluation

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2015).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the appellant's service-connected PTSD is inadequate.  There is nothing in the evidence of record that suggests that the rating criterion does not reasonably describe the appellant's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations for his PTSD.  Additionally, there is not shown to be evidence of marked interference with employment due to the disorder.  There is nothing in the record which suggests that the psychiatric disorder itself markedly impacted his ability to perform a job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected disability by itself or in conjunction with the other service-connected disability caused or causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2015) is not warranted.


ORDER

Entitlement to an increased evaluation for PTSD is denied.  



REMAND

The other claim that is on appeal concerns entitlement to service connection for a right knee disorder.  The record indicates that while the appellant was on active duty, he was seen for pain and discomfort of the right knee.  However, the appellant was not diagnosed with a permanent knee disability while he was on active duty.  The appellant has indicated that after he was released from active duty, he obtained treatment for the right knee through the US Public Health Service clinic/Indian reservation medical center.  However, these records have not been obtained and included in the file for review.  These records are important because when the appellant was examined by the VA, the VA examiner indicated that because there was no post-service medical records showing treatment for a right knee disorder (such as the Indian health care records), the examiner could not link the current disorder with the appellant's military service.  Such records are therefore needed for this decision.  The AOJ has a duty to obtain those records and if that is not successful, then to inform the appellant that it has attempted to obtain those records and that it is his responsibility to secure those records and forward them to the VA for review. 

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, further appellate consideration will be deferred and the case is remanded to the AOJ for the following actions: 

1.  The AOJ should contact the appellant and ask him to provide the name(s) of all non-VA physicians and healthcare providers that treated the appellant for his right knee disorder, especially those health care providers who supplied treatment to him after he was discharged from service.  Of specific interest is the address of any medical facilities that may be located on a reservation or Indian land.  As such, the AOJ should seek to obtain any records that may be governed by the Indian Health Service or may be located at the local clinic overseen by the US Public Health Service.  He should be provided Authorization and Consent to Release Information to the Department of Veterans Affairs Forms (Form 21-4142) for those for whom he has not already provided to VA.  After securing the necessary release(s), the AOJ should obtain those records that have not been previously secured.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant should also be informed of the negative results, and should be given opportunity to submit the requested records.  38 C.F.R. § 3.159 (2015). 

2.  After the above directions have been accomplished, the AOJ should then schedule the appellant for an orthopedic examination in order to determine whether the claimed disorder may be service-connected.  The examination should not be accomplished by the examiner who previously examined the appellant.  The examiner should be given access to a copy of this remand and the appellant's entire claims folder, and the examiner should be requested to review the appellant's claims folder and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

If it is determined that the appellant now suffers from a right knee disability, the examiner should state whether it is at least as likely as not that such disorder was caused by or the result of or began during the appellant's military service.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the appropriate examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the medical examination report, the examiner must specifically discuss the appellant's plausible and credible contentions including his statement that he received treatment for the right knee condition after service (through Indian services) and that the condition has continued to bother him since his service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disorder is not service-related, the examiner must explain in detail the reasoning behind this determination.  The results proffered by each examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

3.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2015); see Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Following completion of the above actions, the AOJ should review the evidence and determine whether service connection is warranted.  If any determination remains adverse to the appellant, he and his representative should be provided a supplemental statement of the case that contains any additional evidence, citations of applicable laws and regulations not previously provided, and the reasons and bases for the decision.  The appellant and her representative should be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


